DETAILED ACTION
This action is in response to applicant’s amendment filed on 07 June 2022.  Claims 1-25 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suh et al.  (hereinafter Suh (US 2022/0060941 A1).
Regarding claims 1, 17, and 25 (medium interpreted as non-transitory), Suh discloses a method, comprising:
generating a Physical Layer (PHY) Protocol Data Unit (PPDU) comprising both information for one or more first-generation stations (R1 STAs) and information for one or more second-generation stations (R2 STAs) { (see pp. 4-5, [0066]; Fig. 5), where the system provides a PPDU with legacy and non-legacy fields }; and
transmitting the PPDU to the one or more R1 STAs and the one or more R2 STAs, wherein a preamble portion of the PPDU comprises Resource Unit (RU) allocation entries corresponding to the one or more R1 STAs and RU allocation entries corresponding to the one or more R2 STAs { (see pp. 4-5, [0066]; Fig. 5) }.
Regarding claims 2, Suh discloses the method of claim 1, wherein the RU allocation entries corresponding to the one or more R1 STAs are selected from RU allocation entries for indicating RUs defined for R1 STAs, and the RU allocation entries corresponding to the one or more R2 STAs are selected from RU allocation entries for indicating RUs defined for R2 STAs { (see pp. 4-5, [0066]; Fig. 5) }.
Regarding claims 3, Suh discloses the method of claim 2, wherein the RU allocation entries for indicating the RUs defined for the R1 STAs are a part of RU allocation entries in a 802.11be RU allocation table, and the RU allocation entries for indicating the RUs defined for the R2 STAs are a different part of the RU allocation entries in the 802.11be RU allocation table { (see pp. 4-5, [0066]; Fig. 5-7) }.
Regarding claims 4, Suh discloses the method of claim 3, wherein eight RU allocation entries are allocated for indicating 1 to 8 users allocated to each RU defined for the R2 STAs, and the RU allocation entries for indicating the RUs defined for R2 STAs are used to indicate at least 27 RUs defined for the R2 STAs { (see pp. 4-5, [0066]; Fig. 5-7) }.
Regarding claims 5, Suh discloses the method of claim 3, wherein an index value of a RU allocation entry for indicating 1 to 8 users allocated to a RU defined for the R2 STAs is used to indicate the number of user fields, which are contributed to user specific fields in the same content channel as RU allocation subfields comprising the RU allocation entry in the preamble portion { (see pp. 4-5, [0066]; Fig. 5) }.

Regarding claims 6, Suh discloses the method of claim 5, wherein the number of user fields contributed to the user specific fields is derived based on the following expression:
N_user = mod(n_index, 8)+1
wherein N_user denotes the number of user fields contributed to the user specific fields and n_index denotes the index value of the RU allocation entry { (see pp. 4-5, [0066]; Fig. 5-7) }.
Regarding claims 7, Suh discloses the method of claim 4, wherein a RU allocation entry for indicating a RU assigned to any of the one or more R2 STAs 1s selected from eight RU allocation entries for indicating the RU { (see pp. 4-5, [0066]; Fig. 5) }.
Regarding claims 8, Suh discloses the method of claim 7, wherein the RU allocation entry for indicating the RU assigned to the R2 STA is selected according to the number of STAs within the R2 STA { (see pp. 4-5, [0066]; Fig. 5) }.
Regarding claims 9, Suh discloses the method of claim 7, wherein the RU allocation entry for indicating the RU assigned to the R2 STA contributes a number of user fields to user specific fields in the same content channel as RU allocation subfields comprising the RU allocation entry in the preamble portion and the number of user fields is equal to the number of STAs within the R2 STA { (see pp. 4-5, [0066]; Fig. 5) }.
Regarding claims 10, Suh discloses the method of claim 2, wherein both the RUs defined for the R1 STAs and the RUs defined for the R2 STAS are multi-RUs (MRUs) { (see pp. 4-5, [0066]; Fig. 5) }.
Regarding claims 11, Suh discloses the method of claim 3, wherein the RU allocation entries for indicating the RUs defined for the R2 STAs comprise R2RU_1User Start, R2RU_OUser_ Start, and R2RU_OUser_end, wherein the R2RU_1User_Start is used to indicate the start of a RU defined for the R2 STAs, the R2RU_0User_Start is used to indicate a RU allocation subfield comprising the R2RU_OUser_Start is a continuation of the previous RU rather than a new RU, and the R2RU_OUser_end is used to indicate the end of a RU corresponding to R2RU_1User_ Start or R2RU_OUser_Start, which is closest to the R2RU_OUser_end { (see pp. 4-5, [0066]; Fig. 5) }.
Regarding claim 12, Suh discloses the method of claim 11, wherein the RU allocation entries for indicating the RUs defined for the R2 STAs further comprise R2RU_XUser_Start, X is an integer larger than 1 and less than or equal to 8, wherein the R2RU_XUser_Start is used to indicate the start of a RU defined fora R2 STA comprising X STAs { (see pp. 4-5, [0066]; Fig. 5) }.
Regarding claims 13, Suh discloses the method of claim 1, wherein the RU allocation entries corresponding to the one or more R1 STAs and the RU allocation entries corresponding to the one or more R2 STAs are comprised in RU allocation subfields of the preamble portion { (see pp. 4-5, [0066]; Fig. 5) }.
Regarding claims 14, Suh discloses the method of claim 1, wherein the PPDU is an extremely high throughput (EHT) PPDU { (see pp. 4-5, [0066]; Fig. 5) }.
Regarding claims 15, Suh discloses the method of claim 14, wherein the RU allocation entries corresponding to the one or more R1 STAs and the RU allocation entries corresponding to the one or more R2 STAs are contained in EHT-SIG of the preamble portion { (see pp. 4-5, [0066]; Figs. 5-7) }.

Regarding claims 16, Suh discloses the method of claim 1, wherein the method is applied in 802.11be Wireless Local Area Networks (WLANS) { (see pp. 4-5, [0066]; Figs. 5-7) }.





















Response to Arguments
 	Applicant's arguments filed 07 June 2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	Regarding applicant’s argument of claim 1 on pg. 2, “…does not disclose…allocate the Rus to UEs of different generations…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the teachings of well-known prior art Suh that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.    
 	In particular, Suh? discloses the language as related to the claimed feature(s) 
transmitting the PPDU to the one or more R1 STAs and the one or more R2 STAs, wherein a preamble portion of the PPDU comprises Resource Unit (RU) allocation entries corresponding to the one or more R1 STAs and RU allocatio entries corresponding to the one or more R2 STAs { (see pp. 4-5, [0066]; Fig. 5), where the system provides a preamble portion that includes legacy preamble portion and EHT preamble portion, and the system communicates with RUs and have different devices (see pg. 4, [0063]; pg. 3, [0053, 0056]) }.    
 	Therefore, as addressed above, the applied reference more than adequately meets the claim limitations.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
09 September 2022